DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Schweitzer, III et al. (US 20030200038 A1, hereafter “Schweitzer”) 
Rieser et al. (US 20010034223 A1, hereinafter “Rieser”)
Lee et al. (US 6546063 B1, hereinafter “Lee”)
Hathcock et al. (US 5809397 A, hereinafter “Harthcock”).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2022 has been entered.
 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mark Thomas on 06/14/2022.
1.         (Currently Amended) A method for converting an analog channel input to a digital data, comprising:   
            receiving the analog channel input for conversion to the digital data, the digital data having at least one data bit;
            receiving a series of defined absolute reference time stamps;
            converting the analog channel input to the digital data; and
            associating in each data bit a defined absolute reference time stamp from the series of defined absolute reference time stamps with the converting the analog channel input to the digital data, wherein the defined absolute reference time stamp represents an absolute reference time of the converting the analog channel input to the digital data, wherein the defined absolute reference time stamp is encoded along with the digital data.  

11. (Currently Amended) An analog and time to digital converter (ATDC), comprising:
a receiver, the receiver for receiving an analog channel input for conversion to a digital data, the digital data having at least one bit, the receiver also for receiving a series of defined absolute reference time stamps; and
an analog-to-digital converter, the converter for converting the analog channel input to the digital data, the converter also for associating in each data bit a defined absolute reference time stamp from the series of defined absolute reference time stamps with the converting the analog channel input to the digital data, wherein the defined absolute reference time stamp represents an absolute reference time of the converting the analog channel input to the digital data, wherein the defined absolute reference time stamp is encoded along with the digital data.


20. (Currently Amended) A method for converting a digital data to an analog data at a defined absolute reference time, the digital data having at least one bit, using a Digital to Analog and Time Converter (DATC), comprising:
receiving the digital data for conversion to the analog data;
receiving a series of defined absolute reference time stamps;
converting the digital data to the analog data;
associating in each data bit a defined absolute reference time stamp from the series of defined absolute reference time stamps with the converting the analog channel input to the digital data, wherein the defined absolute reference time stamp represents an absolute reference time of the converting the analog channel input to the digital data, wherein the defined absolute reference time stamp is encoded along with the digital data.




Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 11 and 20:
Schweitzer teaches a method for converting an analog channel input to a digital data (Schweitzer [0013]-[0016], figs. 1 and 2, where Schweitzer teaches a method and system for converting an analog signal into a digital signal) comprising:
receiving the analog channel input for conversion to the digital data, the digital data having at least one bit (Schweitzer [0013]-[0016], [0035], figs. 1-2 and 4, where Schweitzer teaches receiving an analog signal from channel (12) and a time stamp (fs) form time synch (28) or (20) that is driven by a local clock or GPS receiver);
receiving a series defined absolute reference time stamps (Schweitzer [0013]-[0016], [0035], figs. 1-2 and 4, where Schweitzer teaches receiving an analog signal from channel (12) and a time stamp (fs) from time synch (28) or (20) that is driven by a local clock or GPS receiver which provides a series of time considered the absolute time stamp); and
converting the analog channel input to the digital data, wherein the defined absolute reference time stamp represents an absolute reference time associated with the converting the analog channel input to the digital data (Schweitzer [0013]-[0016], figs. 1 and 2, Where Schweitzer teaches converting the analog signal to digital data using the associated time stamp (fs).
Schweitzer fails to explicitly teach wherein associating a defined absolute reference time stamp from the series of defined absolute reference time stamps with the converting the analog channel input to the digital data, wherein the defined absolute reference time stamp represents an absolute reference time of converting the analog channel input to the digital data.
 However, Schweitzer teaches associating one of the appropriate time from a plurality of time stamps (fs) to sample the analog signal in order to convert it to digital signal and absolute time reference is used to provide timing (measurement phasor values) for the analog to digital convert, in this each fs or trigger is considered the absolute reference time stamp (Schweitzer [0002], [0015], [0021], [0024], [0032]-[0035], figs. 1-4). Furthermore, Harthcock teaches a method and apparatus for system synchronization in messaging system wherein using time division or alternatively it can further rely on an absolute time reference, such as an atomic clock or cesium clock, but preferably a GPS time stamp from a GPS receiver 27 is used to generate the timing information. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to arrive at the invention as claimed, by associating a time stamp among a plurality of time stamps from a GPS device as the absolute time stamp to use in performing analog to digital conversion such that error can be corrected. 
The combination above fails to teaches wherein associating in each data bit a defined absolute reference time stamp and that wherein the defined absolute reference time stamp is encoded along with the digital data.  
It would not have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to arrive at the invention as claimed. therefore claims 1-20 are allowable over the cited prior arts.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        June 15, 2022